Citation Nr: 1811428	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-12 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to a (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Eric Gang, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2013, the Board inferred the matter of entitlement to TDIU in conjunction with a claim for increased compensation for knee disability (which is no longer on appeal at this time), and the Board remanded the above appeals for further development.  The case is again before the Board for further appellate proceedings.  

A copy of the transcript from the April 2013 Board hearing presided over by the undersigned Veterans Law Judge has been associated with the record. 

In a December 2016 rating decision, the RO granted entitlement to service connection for a lumbar spine disability and bilateral lower extremity neuropathy, and assigned initial ratings for each.  The Veteran's attorney submitted a timely notice of disagreement against these determinations.  The record indicates that the RO has acknowledged receipt of the notice of disagreement in a September 2017 letter, and this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where a notice of disagreement had not been recognized).  As the record reflects that the notice of disagreement has been recognized and that additional action is pending, a remand of such matters pursuant to Manlincon is not warranted. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In August 2013, the Board remanded the claim and directed the AOJ to afford the Veteran VA examination to determine the nature and etiology of the cervical spine disability, specifically to include whether the cervical spine disability is related to an in-service diving accident, and the AOJ did so in October 2016.  The examiner provided the requested information.  Thereafter, however, in a June 2017 letter, the Veteran's attorney raised the argument that the Veteran's cervical spine disability is secondary to the service-connected lumbar spine disability.  An addendum opinion should be obtained to determine whether this is the case. 

The Veteran also contends that he is unable to secure and maintain employment due to his service-connected disabilities.  The Veteran is currently service-connected for left knee disability, right knee disability, right lower extremity neuropathy associated with the lumbar spine disability, dyshydrosis of the hands and feet, and lumbar spine intervertebral disc syndrome and spinal stenosis.  

The Veteran stated in the November 2016 Form 21-8940 that he is precluded from employment due to his right and left knee and skin disability of the hands and feet.  He stated that he became too disabled to work in August 2011.  He said he was a mail carrier (for USPS). He said he left his last job because of disability, and he received disability benefits.  He reported that he had had four years of college and has a masters of business administration and electrical electronics.  A June 1996 lay statement also notes that the Veteran has been employed at an electric company.  At the Board hearing, the Veteran reported that he retired from the postal service on disability in 2011 due to the combined effects of the bilateral knee condition, lumbar spine disability, and spine disability.  Records from the U.S. Office of Personnel Management show that the Veteran claimed he was too disabled to work at the USPS due to degenerative disc disease, internal derangement of his knee joints, and bilateral carpal tunnel syndrome, and that they have found him disabled for his position as city letter carrier due to these conditions.  

The Veteran's attorney argued in a June 2017 letter that the Veteran's lumbar spine and bilateral lower extremity disabilities prevent him from running, jumping, sitting, standing, or walking for prolonged periods of time.  The Veteran's attorney argued that, in part, for these reasons, he would not be able to perform the duties of a mail carrier.  As noted in the Introduction above, the Veteran was has been granted service connection for the lumbar spine disability and bilateral lower extremity neuropathy, and appeals regarding this disability are pending further action at the RO.  The matter of entitlement to TDIU is remanded pending adjudication of the issues pertaining to the cervical spine disability and the lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from the VA examiner who performed the October 2016 VA examination (or suitable substitute) to determine the etiology of the cervical spine disability.  Forward the claims file to the examiner for review of the case.

The examiner is asked please opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's cervical spine disability was caused or aggravated by the Veteran's service-connected lumbar spine disability. 

If, and only if, aggravation is found, the examiner should address the following medical issues to the extent possible:  (b)  the baseline manifestations of the cervical spine disability found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected lumbar spine disability.

The term "aggravated" is defined as "any increase in severity" of the claimed disability, and any such increase in severity is not due to the natural progress of the claimed disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Conduct any development deemed necessary with regard to the matter of entitlement to TDIU.

3. After completing any other development deemed necessary, adjudicate the matters on appeal, and furnish the Veteran and his attorney a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




